Citation Nr: 0932800	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office (RO). 


FINDING OF FACT

The medical evidence shows that the Veteran's hypertension 
was not present in service or until many years thereafter.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic.  Continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
degree of 10 percent within one year of the end of the 
Veteran's service; hypertension is one of the chronic 
conditions subject to this presumption.  38 C.F.R. §§ 3.307, 
3.309.  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in-service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran claims that 
the hypertension from which he suffers was incurred in his 
active service.  His claim for compensation must be denied, 
however, as there is no competent medical evidence of an in-
service incurrence or aggravation of his disability.  

First, the Board notes that the Veteran is currently 
diagnosed with hypertension.  Records from Cherokee Health 
Systems confirm show ongoing treatment for hypertension since 
2000.  Though a November 2000 report from this facility 
appears to indicate that the Veteran had received treatment 
for hypertension for 15 years, the records are absent of any 
earlier objective evidence of the condition.

There is no indication that the Veteran had hypertension in 
service or within a year of discharge.  The service treatment 
records reflect normal blood pressure readings of 130/80 upon 
induction in September 1973 and of 134/72 on discharge in 
March 1974.  In his February 2007 appeal to the Board, the 
Veteran alleges that he was seen in service for high blood 
pressure.  The Veteran's representative alleges in its July 
2009 brief that the Veteran sought treatment for hypertension 
during active service, but the records are missing.  Neither 
the Veteran nor his representative was any more specific 
about this allegation, however, as neither referenced dates 
or the length of in-service treatment.  The record does 
reflect, however, that all available service treatment 
records have been obtained and associated with the C-file.

Even if the Veteran did seek in-service treatment, he did not 
mention it nor did his examiner note it on his March 1974 
physical for discharge.  Also, his blood pressure reading at 
that time was normal.  Instead, the earliest evidence of any 
further treatment for hypertension is in 2000.  In making its 
decision, the Board may consider the length of the period 
following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  The Board finds 
the 26 year gap between the Veteran's alleged in-service 
complaint of high blood pressure and any subsequent medical 
evidence of hypertension to be probative.  

As the Veteran's hypertension was not present during service 
or for years after the Veteran's active duty service, the 
Board concludes that the Veteran's hypertension was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  After the filing of the claim and the issuance of 
both the rating decision and the Statement of the Case, the 
Court of Appeals for Veterans Claims held that the notice 
requirement of the VCAA applies to all five elements of a 
service connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran received information on how VA 
determines the disability rating and how the effective date 
is established in October 2006, prior to the issuance of the 
Statement of the Case.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained the service treatment records and the relevant 
private treatment records of which it was informed.  The 
Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there 
is no indication that the Veteran's hypertension, which was 
diagnosed more than two decades after his discharge, is 
related to or had its onset in service.  Further, 
hypertension is not the type of condition that is capable of 
lay observation.  Absent such a nexus, the Board may consider 
the medical records already in the file without requiring a 
VA examination.  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for hypertension is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


